 


113 HR 3058 IH: Central Valley Judicial Relief Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3058 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. Valadao (for himself, Mr. McCarthy of California, Mr. Costa, and Mr. Nunes) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for additional Federal district judgeships for the eastern district of California, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Central Valley Judicial Relief Act of 2013. 
2.Federal district judgeships in California 
(a)Additional permanent district judgeshipsThe President shall appoint, by and with the advice and consent of the Senate, 6 additional district judges for the eastern district of California. 
(b)Conforming amendmentThe table contained in section 133(a) of title 28, United States Code, is amended by striking the item relating to California and inserting the following: 
 
 
 
 
California:  
Northern14  
Eastern12  
Central27  
Southern13    . 
(c)Temporary judgeship 
(1)In generalThe President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the eastern district of California. 
(2)Vacancy not filledThe first vacancy in the office of district judge in the eastern district of California, occurring 10 years or more after the confirmation date of the judge named to fill the temporary district judgeship created by this subsection, shall not be filled.   
3.Additional place of holding courtSection 84(b) of title 28, United States Code, is amended in the second sentence by inserting Bakersfield, after shall be held at.   
 
